Citation Nr: 1543458	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In the September 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for a back disability.  In a March 2011 Statement of the Case and June 2011 Supplemental Statement of the Case, the RO reopened the claim and denied it on the merits.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1968 rating decision, the RO denied service connection for a back disability.  The Veteran did not appeal this decision or submit new and material evidence within one year.  

2.  In February 1975 and March 2003 rating decisions, the RO denied the Veteran's claims to reopen his claim of entitlement to service connection for a back disability; the Veteran did not appeal the decisions or submit new and material evidence within one year. 

3.  The evidence added to the record since the last final rating decision in March 2003 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a back disability, and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The December 1968, February 1975, and March 2003 rating decisions are final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the reopening of the claim, such error was harmless and will not be further discussed. 

II.  Legal Criteria for Reopening a Claim

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

III.  Application to Reopen

The Veteran contends that his claim of service connection for a back disability should be reopened due to his submission of new and material evidence; to include several lay statements, VA treatment records, and a private positive nexus opinion.  For the reasons that follow the application to reopen is granted. 

In a December 1968 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability, in part, because it was determined that the back disability diagnosed was a congenital defect that was not aggravated during service by a superimposed disease or injury.  

The Veteran was notified of the December 1968 rating decision in February 1969.   He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b).  Thus, the December 1968 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the December 1968 rating decision included the Veteran's service treatment records (STRs) and post-service VA outpatient treatment records.  

The Veteran submitted an application to reopen in January 1972 and September 1974.  In a February 1975 rating decision, the adjudicating officer declined to reopen the previously denied claim because the Veteran did not submit any new and material evidence.  The Veteran submitted an application to reopen in May 2001.  In a March 2003 rating decision the RO once again declined to reopen the claim because no new and material evidence was submitted.  The Veteran submitted his current application to reopen in April 2010.  In a September 2010 rating decision, the RO declined to reopen the previously denied claim because the Veteran had not submitted any evidence that was material, thereby not meeting the new and material evidence standard.  In the Statement of the Case and Supplemental Statement of the Case in March 2011 and June 2011 respectively, the RO considered the evidence to be new and material, reopened the claim, and denied service connection for a back disability on the merits based on a lack of nexus.  The Veteran submitted his substantive appeal in March 2011.

The Board finds that the evidence received since the March 2003 rating decision is new and material evidence.  In April 2010 the Veteran submitted 4 lay statements, 3 from childhood friends and one from his sister, which stated that prior to service the Veteran was very active and did not exhibit any symptoms of a back disability.  In a February 2010 medical opinion, a chiropractor, P.W.R., indicated that the Veteran's spondylolisthesis with associated degenerative changes in one area was "probably the result of trauma."  The private nexus opinion suggests that the disability is not congenital, the lay statements suggest that the disability is not a congenital defect.  The statements are presumed credible for the purpose of reopening the Veteran's claim.  Justus v. Principi, 3 Vet. App. 510 (2012).  This evidence is new in that it has not previously been considered.  This evidence is material in that it relates to an unestablished fact, the etiology of the Veteran's current back disability, a fact not previously addressed by evidence in the record and raises a reasonable possibility of substantiating the claim.  Therefore, the evidence submitted meets the new and material threshold requirements of Shade, supra.  As the Board finds that new and material evidence has been received, an assesment that must be made prior to a decision on the merits, the claim is reopened and the Veteran's appeal to this extent is granted. 


ORDER

Veteran's claim for service connection for a back disability is reopened.


REMAND

The record contains conflicting evidence as to the etiology of the Veteran's current back disability.  The Veteran's June 1968 STR reflects an incident where the Veteran fell a distance of at least five feet.  The Veteran sought treatment immediately following the fall for extreme pain in the lumbar area.  The Veteran was sent to Portsmouth, Massachusetts, VA hospital where he was told his back disability was a result of a birth defect.  (See June 2011 Veteran statement).  An August 1968 Medical Board Report reflects that the Medical Board found that the Veteran had a diagnosis of Spondylolisthesis L5-S1 that existed prior to enlistment and was neither incurred in, nor aggravated by service in the United States Navy.  The Veteran was medically discharged in August 1968 for second degree spondylolisthesis.  

The Veteran filed a claim for entitlement to service connection for his back disability in September of 1968.  In December 1968 the RO determined that the Veteran had "spondylolisthesis and a spina bifida occulta of S-1" but that it was a constitutional or developmental abnormality - not a disability under the law.  The RO noted that a permanent change of condition during service was not evident.  

The Veteran was provided with a VA examination in May 2011.  The VA examiner diagnosed the Veteran with "spondylolisthesis with spondylosis and bilateral neural foraminal stenosis right greater than left L5-S1" The examiner noted that there was no evidence of spina bifida occulta.  The examiner explained spondylosis is a degenerative disorder that is primarily caused by aging.  The examiner did not provide an opinion specifically linking the Veteran's spondylosis to aging.  The examiner also explained that there are two types of spondylolthesis: developmental spondylothesis which is present at birth, and acquired spondylothesis which can be acquired from stress on the spine, or a single instance of force being applied to the spine, such as falling.  The examiner concluded "It is the opinion of this provider that it is not as likely as not that the fall in 1968 caused the Grade 2 spondylolisthesis."  However, the examiner did not give a rationale for this opinion.  The examiner also did not address whether, if the Veteran's spondylolisthesis was preexisting, it was aggravated by service.  Therefore, the May 2011 opinion is inadequate because it is incomplete and lacks a rationale and the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A review of the claims folder reveals that there may be outstanding VA Treatment records.  The Veteran's claims file contains VA treatment records up until May 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  For the sake of completeness if there are any outstanding VA treatment records dated after May 2011 they must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated after May 2011. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine exam to determine the nature and etiology of the Veteran's back disability.  The claims file should be made available to and be reviewed by the clinician in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the clinician should: 

a.)  List each back disability diagnosed, and indicate whether any back disabilities are congenital. 

b.)  If the Veteran has a congenital back disability, state whether it is a congenital "defect" (an imperfection, failure or absence which is generally not considered capable of improving or deteriorating) or "disease" a condition considered capable of improving or deteriorating).

c.)  If the Veteran has a back disability that is a congenital defect, state whether it is at least as likely as not (50 percent or better probability) that there was a superimposed injury or disease in service, to include his 1968 fall, that resulted in additional disability.  

d.)  If the Veteran has a back disability that is not a congenital defect, to include a congenital disease, state whether the evidence of the record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran had the back disability prior to his entry onto active duty.

e.)  If the Veteran is diagnosed with a back disability that predated service but is not a congenital defect, to include a congenital disease, state whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease. 

Please identify any such evidence supporting such statements with specificity. 

f.)  If any of the Veteran's back disabilities are neither congenital, nor clearly and unmistakably predated service, state whether it is at least likely as not (50 percent or better probability) that any currently diagnosed back disability is etiologically related to service. 

The clinician is requested to provide a complete rationale for any opinion expressed based on the clinician's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


